Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 25, 2016

                                    No. 04-15-00290-CR

                             Jose Miguel Garcia VILLAREAL,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the County Court at Law No. 12, Bexar County, Texas
                                  Trial Court No. 364138
                          Honorable Scott Roberts, Judge Presiding


                                       ORDER
        The appellant’s unopposed motion for extension of time to file motion for rehearing is
GRANTED. Appellant’s motion for rehearing, if any, is due on or before October 17, 2016. No
further extensions of time will be granted.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court